          Case 1:19-cv-01974-TNM Document 43 Filed 09/06/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON WAYS AND                    )
MEANS, UNITED STATES HOUSE               )
 OF REPRESENTATIVES,                     )
                                         )
            Plaintiff,                   )
                                         )
                       v.                )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
OF THE TREASURY, et al.                  )
                                         )
           Defendants,                   )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
           Defendant-Intervenors.        )
                                         )

                DEFENDANTS’ MOTION TO EXCUSE FILING
     OF CERTIFIED LIST OF CONTENTS OF THE ADMINISTRATIVE RECORD

        On August 29, 2019, this Court entered an order that (1) denied, as premature and without

prejudice, the motion for summary judgment filed by Plaintiff Committee on Ways and Means of

the U.S. House of Representatives and (2) directed Defendants and Defendant-Intervenors to file

their responses to the Complaint by September 6, 2019. See ECF No. 38. Defendants and

Defendant-Intervenors are therefore today filing a motion to dismiss the Committee’s Complaint.

Because that motion addresses exclusively threshold questions about the Court’s authority to hear

this case, including whether the Committee possesses a cause of action under the Administrative

Procedure Act, Defendants respectfully request to be excused from any obligation to comply with

Local Civil Rule 7(n), requiring the filing of a certified list of the contents of the administrative

record, at this time.
         Case 1:19-cv-01974-TNM Document 43 Filed 09/06/19 Page 2 of 5



                                        BACKGROUND

       On July 2, 2019, the Committee filed this action against the Department of the Treasury

and the Internal Revenue Service (collectively, “Defendants”), seeking an order compelling

Defendants to produce the federal income tax returns and related Internal Revenue Service (“IRS”)

administrative files of President Donald J. Trump and eight Trump Organization entities

(collectively, the Defendant-Intervenors) for the years 2013-2018. Complaint for Declaratory and

Injunctive Relief, ECF No. 1 (“Compl.”) ¶¶ 1, 9, 57, 72. On August 20, 2019, the Committee filed

a motion for summary judgment, see ECF No. 29, along with a motion to expedite consideration

of that motion, see ECF No. 30. Defendants and Defendant-Intervenors opposed expedition and

filed a cross-motion seeking to hold the Committee’s summary judgment motion in abeyance while

the parties address threshold issues regarding the Court’s authority to hear this case under Rule 12

of the Federal Rules of Civil Procedure. See ECF Nos. 33, 34.

       On August 29, 2019, the Court entered an order denying Plaintiff’s motion for summary

judgment without prejudice, explaining that “the weighty constitutional issues and political

ramifications [this case] presents militate in favor of caution and deliberation, not haste.” ECF

No. 38 at 3. As the Court explained, its “general practice is to adhere to the traditional litigation

sequence of complaint; answer or motion to dismiss; discovery, if appropriate; and only then,

summary judgment.” Id. at 4. By the time summary judgment is ripe, the Court explained, there

“may be new caselaw, new facts, and new parties.” Id. at 6. The Court therefore ordered that

Defendants and Defendant-Intervenors file their responses to the Complaint by today, September

6, 2019. Id.

       The Local Rules of this Court provide that “[i]n cases involving the judicial review of

administrative agency actions, unless otherwise ordered by the Court, the agency must file a




                                                 2
          Case 1:19-cv-01974-TNM Document 43 Filed 09/06/19 Page 3 of 5



certified list of the contents of the administrative record with the Court within 30 days following

service of the answer to the complaint or simultaneously with the filing of a dispositive motion,

whichever occurs first.” LCvR 7(n). This Court’s standing order provides that if the government

is filing a motion to dismiss and believes that compliance with this requirement “would not be

helpful to the resolution of the case,” it must file a motion asking the Court to excuse its compliance

with the Local Rule simultaneously with the motion to dismiss. See ECF No. 2 at 5.

                                           ARGUMENT

 The Court Should Excuse Any Obligation To Comply With Local Civil Rule 7(n) Because
 Defendants’ Motion To Dismiss Raises Exclusively Threshold Issues, Including Whether
    This Case Challenges “Agency Action” Under The Administrative Procedure Act.

       To the extent that Local Civil Rule 7(n) would otherwise require Defendants to file a

certified list of the contents of the administrative record, Defendants respectfully request to be

excused from compliance with that requirement at this time. As explained more fully below, it

would serve no purpose for Defendants to compile an administrative record before, at a minimum,

such time as the Court determines whether Plaintiff’s claims are justiciable and whether they state

a claim under the Administrative Procedure Act.

       First, as set out in Defendants’ and Defendant-Intervenors’ motion to dismiss, the

Administrative Procedure Act (“APA”) does not provide the Committee with a cause of action in

this case. Because this is not an APA case, there is no “administrative record,” and Local Civil

Rule 7(n) does not apply. Indeed, when the Committee filed its motion for summary judgment, it

filed a statement of material facts not in dispute, see ECF No. 29-1, which is not required under

the Local Rules for cases in which “judicial review is based solely on the administrative record.”

LCvR 7(h)(1).




                                                  3
          Case 1:19-cv-01974-TNM Document 43 Filed 09/06/19 Page 4 of 5



       Second, even assuming that Defendants might be obligated to file an administrative record

at some point, it would not assist the Court’s consideration of Defendants’ and Defendant-

Intervenors’ motion to dismiss for Defendants to make such a filing now. Defendants’ and

Defendant-Intervenors’ motion to dismiss raises exclusively jurisdictional and other threshold

issues, and it does not require the Court to evaluate the basis for the agency’s decision. By contrast,

Rule 7(n) appears to presuppose that the motion at issue implicates the contents of the

administrative record. Indeed, in directing counsel to file an appendix of administrative record

material in addition to the certified list, the rule instructs counsel not to “burden the appendix with

excess material from the administrative record that does not relate to the issues raised in the motion

or opposition.” LCvR 7(n)(1). Defendants’ and Defendant-Intervenors’ motion to dismiss does not

argue the merits of whether Defendants were obligated to produce the requested returns to the

Committee, and the Court’s consideration of that motion would not be aided by a record providing

the basis for Defendants’ decision.

       Third, it is not clear that the record is closed at this time. As the Court has recognized,

“President Trump suggests that he intends to seek discovery,” ECF No. 38, and the Court has not

yet determined whether it will authorize such discovery. Because there remains a possibility that

the Court will authorize discovery, it would be premature to require Defendants to file any record,

administrative or otherwise.

       Defendants conferred with Plaintiff and Defendant-Intervenors before filing this motion,

and Defendant-Intervenors consented to the relief requested herein. Plaintiff’s position is that it

“does not object to Defendants’ request that the Court excuse compliance with Local Civil Rule

7(n) for the motion to dismiss but requests that the certified index be filed with the Court within 7

days of any decision on the motion to dismiss.” Defendants respectfully submit that it would be




                                                  4
          Case 1:19-cv-01974-TNM Document 43 Filed 09/06/19 Page 5 of 5



most appropriate for the Court to set a schedule governing proceedings after a hypothetical order

denying Defendants’ motion to dismiss following the issuance of such an order; however, if the

Court prefers to set such a schedule now, Defendants respectfully request that the Court direct

them to file a certified index within 14 days of any order denying their motion to dismiss.

                                           CONCLUSION

        Defendants respectfully request that the Court enter an order excusing them from any

obligation to file a certified list of the contents of any administrative record at this time.

Dated: September 6, 2019                        Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                JAMES M. BURNHAM
                                                Deputy Assistant Attorney General

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director

                                                JAMES J. GILLIGAN
                                                Special Litigation Counsel

                                                /s/ Steven A. Myers
                                                STEVEN A. MYERS (NY Bar No. 4823043)
                                                SERENA M. ORLOFF (CA Bar No. 260888)
                                                ANDREW BERNIE (DC BAR No. 995376)
                                                Trial Attorneys
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                P.O. Box 883
                                                Washington, D.C. 20044
                                                Tel: (202) 305-0648
                                                Fax: (202) 305-8470
                                                Email: Steven.A.Myers@usdoj.gov

                                                Attorneys for Defendants




                                                   5
       Case 1:19-cv-01974-TNM Document 43-1 Filed 09/06/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON WAYS AND                    )
MEANS, UNITED STATES HOUSE               )
 OF REPRESENTATIVES,                     )
                                         )
            Plaintiff,                   )
                                         )
                       v.                )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
OF THE TREASURY, et al.                  )
                                         )
           Defendants,                   )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
           Defendant-Intervenors.        )
                                         )

                                   [PROPOSED] ORDER

      Upon consideration of Defendants’ motion to excuse filing of a certified list of contents of

the administrative record, IT IS HEREBY ORDERED that the motion is GRANTED.

      DATED: _______________________

                                                   _______________________________
                                                   HON. TREVOR N. MCFADDEN
                                                   UNITED STATES DISTRICT JUDGE
